Citation Nr: 1731606	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO. 13-29 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable rating for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Attorney Mary Long


ATTORNEY FOR THE BOARD

T. Jiggetts, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1974 to November 1978 in the United States Marine Corps.

The matter of allergic rhinitis comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. In this decision, the RO granted service connection for allergic rhinitis and assigned an initial noncompensable (0 percent) rating. The Veteran timely appealed.


FINDING OF FACT

Throughout the appeal period, the Veteran's allergic rhinitis was not manifested by greater than 50-percent obstruction of the nasal passages on both sides or complete obstruction on one side; or by polyps.


CONCLUSION OF LAW

The criteria for a compensable rating for chronic allergic rhinitis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.97, Diagnostic Code 6522 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159 (b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Here, the RO sent correspondence throughout the appeals process, but specifically in October 2010 that informed the Veteran of what evidence was needed to establish the benefit sought, of what VA would do or had done, and of what evidence the Veteran should provide. In addition, the letters informed the Veteran of how disability ratings and effective dates are assigned. The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim, with an adjudication of the claim by the RO subsequent to receipt of the required notice. There has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006). Thus, VA has satisfied its duty to notify the Veteran. 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate a claim for the benefits sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim. This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. The evidence of record contains the Veteran's service treatment records, lay statements of the Veteran, as well as post-service treatment records from both private and VA treatment providers. Also of record is a February 2013 VA examination. 

In light of the foregoing, the Board concludes that the VA's duties to the Veteran have been fulfilled. As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007). 

The Board will proceed to review and decide the claims based on the evidence of record, consistent with 38 C.F.R. § 3.655 (2016).

II. Legal Criteria & Analysis

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4. Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1. Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work. 38 C.F.R. § 4.2. Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). It is also noted that staged ratings are appropriate for any increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the Veteran. Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value. When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Diagnostic Code 6522 provides the rating criteria for chronic allergic rhinitis. A 10 percent rating is provided for rhinitis without polyps, but with a greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side. A maximum rating of 30 percent is provided for rhinitis with polyps. 
38 C.F.R. § 4.97.

In this case, the Veteran appeals the initial noncompensable disability rating that was awarded in the March 2013 rating decision. In that decision, the RO assigned an initial noncompensable rating, finding that there was no evidence of polyps and no obstruction shown in a February 2013 VA examination. 

The Board has conducted an extensive review of the record in this matter.

Fayetteville VAMC treatment records reflect the Veteran was diagnosed with allergic rhinitis in March 2008 after seeking treatment for problems with rhinitis, nasal congestion, and headaches. Recommended treatment was loratadine with steroid nose spray when needed. There was no indication of polyps or obstruction.
 
Oklahoma City VAMC treatment records reflect the Veteran sought treatment in February 2010 for sinus congestion, among other ailments, and was assessed to have a URI (upper respiratory infection). As it relates to his ear, nose and throat examination, the examiner noted "Mucosa pink. Nares patent and pink. Ear canals patent. Drums ok." There was, again, no indication of polyps or obstruction.

In support of his claim, the Veteran provided an Independent Medical Examination dated in December 2012. The examiner, a private physician, diagnosed the Veteran with allergic rhinitis and specifically stated that during the Veteran's service, he developed an environmental allergy that caused him to have severe sinus congestion, rhinorrhea with associated sinus pressure, headaches, sore throats and a cough. The examiner also opined that this "became a persistent recurring condition ... which caused chronic obstruction of his nasal passages, greater than 50 percent on each side." No additional information was provided for this examiner's rationale.

Two months later, the Veteran underwent a VA examination in February 2013. According to the VA examiner, there was no obstruction of the nasal passages on both sides greater than 50 percent due to rhinitis; there was no total obstruction on one side due to rhinitis; and there were no nasal polyps. 

Upon review of the relevant medical and lay evidence, the Board finds that there is the competent and credible evidence of record weighs against a finding that the Veteran has had greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side, or rhinitis with polyps, at any point during the appeal period. While the Board has considered the Veteran's Independent Medical Examination, the Board attributes little probative value to this examination because the examiner did not provide a rationale for his conclusions. Further, the examiner's opinion, which refers to the treatment the Veteran received during service, is not supported by the single STR that references sinusitis but does not detail chronic obstruction of the Veteran's nasal passages, greater than 50 percent, on each side as indicated by this examiner.

The Board finds that the Veteran's symptoms are consistent with the 0 percent rating currently assigned for allergic rhinitis. To obtain a higher rating for allergic rhinitis under Diagnostic Code 6522, it is necessary to show greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side; or rhinitis polyps. Such has not been shown here; thus, a higher rating is not warranted.

The Board also has considered whether referral for extraschedular consideration is warranted for the Veteran's chronic allergic rhinitis. However, the medical evidence does not portray an exceptional disability picture of chronic allergic rhinitis, especially considering there is no indication of obstruction or polyps. Moreover, there is no evidence of frequent hospitalization or interference with employment due to chronic allergic rhinitis. For these reasons, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's chronic allergic rhinitis, and no referral for an extraschedular rating is required.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the Veteran's claim for increase, that doctrine is not helpful to the Veteran. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

An initial compensable rating for allergic rhinitis is denied.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


